release number release date uil code internal_revenue_service national_office technical_advice_memorandum date e o exams programs and review internal_revenue_service attn eo mandatory review mc dal commerce street dallas tx taxpayer's name taxpayer's address taxpayer's identification_number tax years involved date of conference legend foundation taxpayer disqualified_person dp date o i m e should the first-tier excise_tax due under internal_revenue_code i r c sec_4958 on taxpayer’s automatic excess_benefit_transaction for the year at issue be abated in accordance with sec_4962 facts the foundation is an organization recognized as tax-exempt under sec_501 and classified as a supporting_organization under sec_509 taxpayer is a limited_liability_company that is treated as a partnership for federal tax purposes disqualified_person dp a former director of the foundation owned more than a percent interest in taxpayer as of the date of the taxable_event on date dp resigned from the foundation’s board_of directors within five years of the date of the taxable_event on date taxpayer sold the note to an unrelated third party the foundation held a note secured_by a company’s property and business_assets that was in default and desired to sell it at a public foreclosure auction dp acting through taxpayer desired to purchase the note and sought a loan from the foundation to finance the purchase on date taxpayer purchased the note from the foundation for dollar_figurex at a public foreclosure auction the transaction concurrently the foundation loaned dollar_figurex to taxpayer at y percent per annum with limited recourse to purchase the note the taxable event’ on date the foundation filed form_4720 return of certain excise_taxes under chapter sec_41 and sec_42 of the internal_revenue_code for the taxable_year in issue to report the excise_tax on taxable_expenditures under sec_4958 reporting excise_taxes in the amount of dollar_figurez and to request abatement of the first-tier tax on the basis that taxpayer reasonably relied upon the legal advice of counsel which turned out to be erroneous on date the foundation’s accountants informed the foundation that the loan to purchase the note resulted in an automatic excess_benefit_transaction under sec_4958 because as explained in more detail below taxpayer was a disqualified_person with respect to the foundation less than days after discovering the excess_benefit_transaction on date taxpayer returned to the foundation both the principal balance and all interest accrued on the loan approximately half a year after discovering the excess_benefit_transaction and reporting in on form_4720 legal counsel counsel who has represented the foundation since its inception provided a letter dated date describing the advice given regarding the transaction on date specifically counsel stated that shortly before date he was asked to provide guidance to concerning a pending transaction that might involve taxpayer as a bidder for the note held by the foundation counsel stated that at this time he orally advised the foundation that neither dp nor taxpayer were disqualified persons with respect to the foundation because dp was a former board member accordingly counsel concluded that the foundation could loan taxpayer funds to purchase the note without adverse consequences and that in providing the advice he concluded that these proposed transactions were designed to benefit the foundation however counsel stated that this advice was erroneous counsel explained that he failed to consider the five-year look back rule in sec_4958 for determining who is a disqualified_person and the treatment of loans from a supporting_organization under sec_4958 pursuant to this rule dp was a disqualified_person with respect to the foundation because he was a foundation director within a 5-year period ending on the date of the transaction that gave rise to the excess_benefit_transaction taxpayer was also a disqualified_person with respect to the foundation under sec_4958 and sec_4958 because dp owned more than a percent controlling_interest in taxpayer at the time the taxable_event occurred therefore the foundation’s loan to taxpayer a disqualified_person resulted in an automatic excess_benefit_transaction under sec_4958 taxpayer provides no additional facts and circumstances showing that its reliance on the advice of counsel was reasonable no notice_of_deficiency with respect to the first-tier tax has been issued law r c sec_4958 imposes on the disqualified_person a tax of percent of the excess_benefit for each excess_benefit_transaction il r c sec_4958 provides special rules applicable to supporting organizations for organizations described in sec_509 the term excess_benefit_transaction includes any loan by such an organization to a disqualified_person and the term excess benefit’ with respect to such loan includes the amount of the loan sec_4958 sec_4958 provides that the term disqualified_person means with respect to any transaction any person who was at any time during the five-year period ending on the date of such transaction in a position to exercise substantial influence over the affairs of the organization paragraph c provides that disqualified persons also include any 35-percent_controlled_entity it is established to the satisfaction of the secretary that a il r c sec_4962 provides that if taxable_event was due to reasonable_cause and not willful neglect and such event was corrected within the correction_period for such event then any qualified_first_tier_tax imposed with respect to such event including interest shall not be assessed and if assessed the assessment shall be abated and if collected shall be credited or refunded as an overpayment sec_4963 provides that the term first_tier_tax includes taxes imposed under sec_4958 sec_4963 provides that term correction_period means with respect to any taxable_event the period beginning on the date on which such event occurs and ending days after the date of mailing under sec_6212 of a notice_of_deficiency with respect to the second_tier_tax imposed on such taxable_event sec_53_4958-1 cross references sec_4962 for the special rules relating to abatement of the 25-percent tax on disqualified persons sec_53_4958-1 provides that an organization manager’s participation in a transaction is due to reasonable_cause if the manager has exercised responsibility on behalf of the organization with ordinary business care and prudence sec_53_4958-3 provides that sec_4958 defines disqualified_person with respect to any transaction as any person who was in a position to exercise substantial influence over the affairs of an applicable_tax-exempt_organization at any time during the five-year period ending on the date of the transaction the look back period sec_53_4958-3 provides that a 35-percent_controlled_entity includes a partnership in which persons described in sec_53_4958-3 own more than percent of the profits interest sec_53_4958-3 provides in relevant part that a person is in a position to exercise substantial influence over the affairs of an applicable_tax-exempt_organization if he or she is a voting member of the governing body of the organization including any individual serving on the governing body who is entitled to vote on any matter over which the governing body has authority sec_53_4958-7 provides that an excess_benefit_transaction is corrected by undoing the excess_benefit to the extent possible and taking any additional measures necessary to place the applicable_tax-exempt_organization involved in the excess_benefit_transaction in a financial position not worse than that in which it would be if the disqualified_person were dealing under the highest fiduciary standards sec_53_4958-7 provides that a disqualified_person corrects an excess_benefit only by making a payment of cash or cash_equivalent equal to the correction_amount as defined in paragraph c of this section sec_53_4958-7 provides that the correction_amount with respect to an excess_benefit_transaction equals the sum of the excess_benefit as defined by sec_53_4958-1 and interest on the excess_benefit in 469_us_241 the supreme court described willful neglect as meaning a conscious intentional failure or reckless indifference to show reasonable_cause the taxpayer must demonstrate that he exercised ‘ordinary business care and prudence boyle u s pincite quoting sec_301_6651-1 178_f2d_769 2d cir provides that when a corporate taxpayer selects a competent tax expert supplies him with all necessary information and requests him to prepare proper tax returns the taxpayer has done all that ordinary business care and prudence can reasonably demand the taxpayer had not awaited passively for such tax_advice but affirmatively requested the preparation by his consultant of proper returns to require the taxpayer to inquire specifically about the personal_holding_company act nullifies the very purpose of consulting an expert the court continues we doubt if anyone would suggest that a client who stated the facts of his case to his lawyer must in order to show ordinary business care and prudence inquire specifically about the applicability of various legal principles which may be relevant to the facts stated the courts have recognized that reliance on the advice of counsel or of expert accountants sought and received in good_faith is ‘reasonable cause’ for failing to file a tax_return the court held in favor of the taxpayer in 111_f2d_6 2d cir the court states that the burden of establishing reasonable_cause is on the taxpayer and that the taxpayer had not shown a timely effort to get advice or to secure a ruling and has rested its case on the finding of the taxpayer's board that the officers and directors believed that it was exempt but this without more was not sufficient the board had stated we do not know the steps taken by petitioner to ascertain its status as a taxpayer and without knowledge of the basis for the belief of its officers and directors that it was exempt from tax we are in no position to test the reasonableness of the conclusion the court therefore held in favor of the commissioner in rembusch v commissioner 38_tcm_310 the court held that the taxpayer has the burden of showing that a failure_to_file timely returns was due to reasonable_cause and not willful neglect a mere showing that the delinquency in filing the returns was not due to willful neglect is not sufficient and that there must also be reasonable_cause in hale v commissioner 44_tcm_1116 the tax_court states that the taxpayer bears the burden of showing reasonable_cause to avoid penalties for failing to file a timely return under sec_6651 in ely v commissioner 19_tcm_743 the tax_court notes that it has held that reliance upon the advice of reputable counsel may constitute reasonable_cause for failure_to_file a tax_return however reliance upon the advice of counsel does not constitute reasonable_cause where the record fails to show that such advisor was qualified and fully informed of ail the facts the court held that the taxpayer's failure_to_file a declaration_of_estimated_tax was due to reliance upon an advisor to whom insufficient information was disclosed or who was unfamiliar with the requirements of the taxing statutes and neither was a sufficient excuse in western supply and furnace co v commissioner 18_tcm_288 the tax_court opines that reliance upon the advice of counsel or of expert accountants sought and received in good_faith is reasonable_cause for failure_to_file a tax_return however the court was not persuaded that a bookkeeper had any special knowledge or training in tax law or that he was otherwise competent in tax matters in fact he testified that he did not know that corporate returns had to be signed by two officers nor is it established in the record that the taxpayer relied upon the advice of the bookkeeper the court held that the taxpayer's failure_to_file proper corporate returns was due to willful neglect and not to reasonable_cause h_r rep no pt 98th cong 2d sess and s rep no vol 98th cong 2d sess in explanation of the abatement provision states a violation of the foundation rules which was due to ignorance of the law is not to qualify for such abatement under sec_4962 delegation_order formerly do-237 rev delegates authority to abate substantial first- tier excise_taxes to the director exempt_organizations substantial qualified first-tier tax amount is described as a sum exceeding dollar_figure for all such tax_payments or deficiencies excluding interest other taxes and penalties involving all related parties and transactions arising from chapter taxable events within the statute_of_limitations as determined by the area office involved see irm dollar_figure analysis sec_4962 provides discretionary authority to the irs not to assess or to abate or refund any qualified first-tier tax if the foundation establishes to the satisfaction of the irs that the violation was due to reasonable_cause was not due to willful neglect and has been corrected within the appropriate correction_period taxpayer must satisfy all three prerequisites in order to be considered for abatement did taxpayer correct the taxable_event for the year at issue within the correction_period sec_4962 provides that the taxable_event must be corrected within the correction_period sec_4958 provides that an excess_benefit_transaction is a taxable_event under sec_4958 an automatic excess_benefit_transaction occurs when a supporting_organization such as the foundation makes a loan to a disqualified_person in this case both dp and taxpayer are disqualified persons as defined in sec_4958 with respect to the foundation as a board member within the five-year period prior to the transaction dp is a person in a position to exercise substantial influence over the organization furthermore taxpayer is also a disqualified_person by reason of dp’s greater than percent interest in taxpayer accordingly the loan from the foundation to taxpayer to purchase the note resulted in an automatic excess_benefit equaling the amount of the loan taxpayer corrected the taxable_event within the correction_period under sec_4962 the taxable_event must be corrected within the correction_period as provided in sec_4963 and sec_53_4963-1 the correction_period begins with the date on which the taxable_expenditure occurred and end sec_90 days after the mailing of a notice_of_deficiency with respect to the second-tier tax pursuant to sec_53_4958-7 through c an excess_benefit_transaction is corrected by undoing the excess_benefit to the extent possible by making a payment of cash or cash_equivalent equal to the correction_amount the sum of the excess_benefit and interest the information shows that after the foundation was informed of the excess_benefit_transaction taxpayer returned to the foundation both the principal and all accrued interest on the loan less than days after discovering the excess_benefit_transaction thereby correcting the taxable_event was the taxable_event due to reasonable_cause and not to willful neglect willful neglect sec_4962 does not define willful neglect sec_6653 or for returns due after date sec_6662 defines negligence for purposes of the negligence penaity as including any failure to make a reasonable attempt to comply with the provisions in the generally accepted legal sense negligence is the failure to do something that a reasonable person guided by those considerations that ordinarily regulate the conduct of human affairs would do or doing something that a prudent and reasonable person would not do willful is defined in several places for example in sec_53_4945-1 as voluntary conscious and intentional and in sec_1_507-1 which provides that no motive to avoid the foundation restrictions is necessary to make an act or failure to act willful but that an act or failure to act is not willful if the foundation does not know that it is an act to which the foundation rules apply in united_states v boyle the supreme court described willful neglect as meaning a conscious intentional failure or reckless indifference 469_us_2414 thus the term willful neglect implies a voluntary conscious and intentional failure to exercise the care that a reasonable person would observe under the circumstances to see that the standards were observed despite knowledge of the standards or rules in question a finding that a violation was caused by willful neglect will preclude abatement of the first-tier tax but a mere finding of no willful neglect does not in itself justify abatement ignorance of the law is a clear example of the operation of this principle the fact that a foundation's managers or directors did not know that an act or failure to act was a violation demonstrates that it was not due to willful neglect but does not meet the reasonable_cause requirement but it does not meet the reasonable_cause requirement in rembusch v commissioner the tax_court opined that a mere showing that the delinquency in filing tax returns was not due to willful neglect is not sufficient the taxpayer must also show reasonable_cause 38_tcm_310 we have no evidence that the taxable events occurred due to a voluntary conscious and intentional failure on the part of taxpayer to exercise the care that a reasonable person would observe accordingly we find no willful neglect that would preclude abatement of the first-tier tax reasonable_cause sec_4962 does not define reasonable_cause however sec_53_4958-1 d defines reasonable_cause with respect to foundation managers as exercising ordinary business care and prudence other code sections also indicate that the standard should be ordinary business care and prudence see eg sec_53 -1 b b iii a v and b under sec_301_6651-1 and other provisions that impose a reasonable_cause standard determining whether reasonable_cause was shown requires consideration of all the facts and circumstances the supreme court also used this ordinary business care and prudence’ definition of reasonable_cause in determining whether a taxpayer was entitled to relief from failure_to_file penalties boyle 469_us_241 however the burden of establishing reasonable_cause is on the taxpayer see 111_f2d_6 2d cir hale v commissioner 44_tcm_1116 in this case sec_4958 provides that the first- tier tax imposed on the excess_benefit_transaction is to be paid_by the disqualified_person accordingly taxpayer bears the burden of establishing reasonable_cause in this case generally reliance in good_faith on the advice of counsel may establish reasonable_cause and show not willful neglect where the taxpayer has obtained advice from a competent tax professional on the specific tax matter and the taxpayer has provided the advisor with all the necessary and relevant information to make a determination 178_f2d_769 2d cir ely v commissioner 19_tcm_743 western supply and furnace co v commissioner 18_tcm_288 furthermore a taxpayer may reasonably rely on the advice of counsel even if the advice given is erroneous such as in this case boyle 469_us_241 178_f2d_769 however reliance on the advice of counsel alone does not establish reasonable_cause the attendant facts and circumstances must also support reliance 111_f2d_6 in this case taxpayer failed to offer any evidence showing that its reliance on the advice of counsel was reasonable first taxpayer provided no information about counsel’s expertise second taxpayer provided no evidence that it provided necessary and accurate information to counsel in his letter counsel states that he has represented the foundation since its inception but he failed to state whether he represented taxpayer in this matter as well additionally although counsel's letter does not specifically state which party sought his advice the wording of the letter implies that the foundation sought the advice noting that counsel advised foundation that it would be permissible for it to enter into the transaction accordingly no evidence exists that taxpayer actually sought the advice of counsel furthermore neither counsel nor taxpayer provides any information about the circumstances under which the advice was conveyed to taxpayer fourth assuming taxpayer sought counsel’s advice taxpayer provides no information indicating that it considered this advice when deciding whether to bid at the public foreclosure auction finally once again assuming taxpayer sought counsel’s advice taxpayer provides no information about the circumstances under which it sought the advice of counsel counsel's letter provides the only information about the circumstances under which the parties sought his advice however counsel's letter states only that he was contacted shortly before date to provide advice the facts and circumstances could indicate that obtaining counsel's advice within a short time frame was reasonable if for example the foundation’s decision to sell the note was sudden or if taxpayer did not express interest in purchasing the note until shortly before the public foreclosure auction however taxpayer provides no facts indicating the existence of these or any other circumstances that would tend to support a finding of reasonable_cause based on the foregoing facts we find that taxpayer does not satisfy the requirements of sec_4962 for the abatement of the first-tier taxes assessed under sec_4958 on the automatic excess_benefit_transaction for the year at issue taxpayer did not exercise ordinary business care and prudence when it relied on the oral advice of foundation’s counsel and therefore has not established that the taxable_event was due to reasonable_cause accordingly the request to abate the assessed first-tier taxes is denied by the director exempt_organizations a copy of this memorandum is to be given to sec_6110 of the internal_revenue_code provides that it may not be used or cited as precedent -end-
